  Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 1 of 13 PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

GEOFFREY BOHANON,                                       Case No.:

               PLAINTIFF,

      vs.                                               COMPLAINT

EQUIFAX INFORAMATION SERVICES, LLC,
a Georgia limited liability company,                    JURY TRIAL DEMAND

TRANS UNION, LLC, a foreign limited liability
company, and

BARCLAYS BANK DELAWARE,
a foreign corporation,


                DEFENDANTS.


      NOW COMES THE PLAINTIFF, GEOFFREY BOHANON, BY AND

THROUGH COUNSEL, MICHAEL B. HALLA, and for his Complaint against the

Defendants, pleads as follows:



                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 2 of 13 PageID #: 2




                                  VENUE

3. Venue is proper in the Eastern District of Texas, Sherman Division, as the

   Defendants conduct business in the State of Texas.


                                 PARTIES

4. Plaintiff is a natural person residing in City of McKinney, Collin County,

   Texas.

5. The Defendants to this lawsuit are:

      a. Equifax Information Services, Inc. (“Equifax”), is a Georgia limited

         liability company that conducts business in the State of Texas;

      b. Trans Union, LLC ("Trans Union"), is a foreign limited liability

         company that conducts business in the State of Texas; and

      c. Barclays Bank Delaware (“Barclays Bank”) is a foreign corporation

         that conducts business in the State of Texas.



                       GENERAL ALLEGATIONS

6. On August 7, 2015, Plaintiff filed for Chapter 7 Bankruptcy in the United

   States Bankruptcy Court for the Eastern District of Texas.

7. On November 4, 2015, Plaintiff received an Order of Discharge from the

   Bankruptcy Court.
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 3 of 13 PageID #: 3




8. On October 21, 2020, Plaintiff obtained his Equifax and Trans Union credit

   disclosures and noticed Barclays Bank inaccurately reporting its tradeline

   “”Errant Tradeline”) with an incorrect status along with a duplicate tradeline.

9. The tradeline is inaccurately reporting a status of “Included in Chapter 13

   Bankruptcy” on Plaintiff’s Equifax and Trans Union credit disclosures.

10.Barclays Bank is also improperly reporting a duplicate tradeline for the same

   account opened in August 2013 on Plaintiff’s Equifax credit disclosure.

   (“Duplicate Tradeline”)

11.The account reflected by the Errant Tradeline was included and discharged in

   Plaintiff’s Chapter 7 Bankruptcy case.

12.The account reflected by the Duplicate Tradeline is inaccurate as Plaintiff only

   has one Barclays Bank account.

13.The Errant Tradeline should be reported as discharged in Chapter 7

   bankruptcy and the Duplicate Tradeline must be removed as Plaintiff only has

   one account with Barclays Bank.

14.On December 28, 2020, Plaintiff, through its attorney of record, Credit Repair

   Lawyers of America, submitted a letter to Equifax and Trans Union, disputing

   the Errant Tradeline and the Duplicate Tradeline.

15.In his dispute letter, Plaintiff explained the account reflected by the Errant

   Tradeline was discharged in his Chapter 7 Bankruptcy case. He attached the
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 4 of 13 PageID #: 4




   Order of Discharge confirming same. He also explained that he only has one

   Barclays Bank account. Plaintiff asked Equifax and Trans Union to report the

   Errant Tradeline as discharged in Chapter 7 bankruptcy and he also asked

   Equifax to remove the Duplicate Tradeline.

16.Equifax and Trans Union forwarded Plaintiff’s consumer dispute to Barclays

   Bank.

17.Barclays Bank received Plaintiff’s consumer dispute from Equifax and Trans

   Union.

18.In response to Plaintiff’s dispute, Barclays Bank verified to Equifax and Trans

   Union that its reporting of the Errant Tradeline and Duplicate Tradeline was

   accurate.

19.On February 26, 2021, Plaintiff obtained his Equifax and Trans Union credit

   disclosures, which showed that that Equifax, Trans Union, and Barclays Bank

   failed or refused to report the Errant Tradeline as discharged in Chapter 7

   bankruptcy and that Equifax and Barclays Bank failed or refused to remove

   the Duplicate Tradeline.

20.The Errant Tradeline and Duplicate Tradeline are hampering and severely

   limiting Plaintiff’s credit opportunities to obtain jobs, employment, housing

   and to meet his ordinary day-to-day expenses.
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 5 of 13 PageID #: 5




21.As a direct and proximate cause of the Defendants’ negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

   seq., (“FCRA”), Plaintiff has suffered credit and emotional damages. Plaintiff

   has also experienced undue stress and anxiety due to Defendants’ failure to

   correct the errors in his credit file or improve his financial situation by

   obtaining new or more favorable credit terms as a result of the Defendants’

   violations of the FCRA.

                                  COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                 BY BARCLAYS BANK

22. Plaintiff realleges the above paragraphs as if recited verbatim.

23.After being informed by Equifax and Trans Union of Plaintiff’s consumer

   dispute of the Errant Tradeline, Barclays Bank negligently failed to conduct a

   proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

24.Barclays Bank negligently failed to review all relevant information available

   to it and provided by Equifax and Trans Union in conducting its

   reinvestigation as required by 15 USC 1681s-2(b) and failed to direct Equifax

   and Trans Union to correct the Errant Tradeline and Equifax to remove the

   Duplicate Tradeline.
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 6 of 13 PageID #: 6




25.The Errant Tradeline and Duplicate Tradeline are inaccurate and creating a

   misleading impression on Plaintiff’s consumer credit files with Equifax and

   Trans Union to which it is reporting such tradelines.

26.As a direct and proximate cause of Barclays Bank’s negligent failure to

   perform its duties under the FCRA, to correct the Errant Tradeline and

   Duplicate Tradeline, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

27.Barclays Bank is liable to Plaintiff by reason of its violations of the FCRA in

   an amount to be determined by the trier of fact together with his reasonable

   attorneys’ fees pursuant to 15 USC 1681o.

28.Plaintiff has a private right of action to assert claims against Barclays Bank

   arising under 15 USC 1681s-2(b).

         WHEREFORE, PLAINTIFF PRAYS that this court grants him a

   judgment against the Defendant Barclays Bank for damages, costs, interest,

   and attorneys’ fees.

                                 COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                 BY BARCLAYS BANK

29. Plaintiff realleges the above paragraphs as if recited verbatim.

30.After being informed by Equifax and Trans Union that Plaintiff disputed the

   accuracy of the information it was providing, Barclays Bank willfully failed
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 7 of 13 PageID #: 7




   to conduct a proper reinvestigation of Plaintiff’s dispute, and willfully failed

   to direct Equifax and Trans Union to correct the Errant Tradeline and Equifax

   to remove the Duplicate Tradeline.

31.Barclays Bank willfully failed to review all relevant information available to

   it and provided by Equifax and Trans Union as required by 15 USC 1681s-

   2(b).

32.As a direct and proximate cause of Barclays Bank willful failure to perform

   its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

   suffering, humiliation, and embarrassment.

33.Barclays Bank is liable to Plaintiff for either statutory damages or actual

   damages he has sustained by reason of its violations of the FCRA in an amount

   to be determined by the trier fact, together with an award of punitive damages

   in the amount to be determined by the trier of fact, as well as for reasonable

   attorneys’ fees and costs he may recover therefore pursuant to 15 USC 1681n.

           WHEREFORE, PLAINTIFF PRAYS that this court grants him a

   judgment against the Defendant Barclays Bank for the greater of statutory or

   actual damages, plus punitive damages, along with costs, interest, and

   attorneys’ fees.

                                 COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 8 of 13 PageID #: 8




34.Plaintiff realleges the above paragraphs as if recited verbatim.

35.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

36.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

37.Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

38. After receiving Plaintiff’s consumer dispute to the Errant Tradeline and

   Duplicate Tradeline, Equifax negligently failed to conduct a reasonable

   reinvestigation as required by 15 U.S.C. 1681i.

39.As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

40.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier fact together with his reasonable

   attorneys’ fees pursuant to 15 USC 1681o.

         WHEREFORE, PLAINTIFF PRAYS that this court grants him a

   judgment against Equifax for damages, costs, interest, and attorneys’ fees.
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 9 of 13 PageID #: 9




                                 COUNT IV

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

41.Plaintiff realleges the above paragraphs as if recited verbatim.

42.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

43.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

44.Equifax willfully failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information that it reported to one

   or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

45. After receiving Plaintiff’s consumer dispute to the Errant Tradeline and

   Duplicate Tradeline, Equifax willfully failed to conduct a reasonable

   reinvestigation as required by 15 U.S.C. 1681i.

46.As a direct and proximate cause of Equifax’s willful failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

47.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

   amount to be determined by the trier of fact together with his reasonable

   attorneys’ fees pursuant to 15 USC 1681n.
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 10 of 13 PageID #: 10




           WHEREFORE, PLAINTIFF PRAYS that this court grants him a

     judgment against Defendant Equifax for the greater of statutory or actual

     damages, plus punitive damages along with costs, interest, and reasonable

     attorneys’ fees.

                                    COUNT V

 NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                   BY TRANS UNION

  48.Plaintiff realleges the above paragraphs as if recited verbatim.

  49.Defendant Trans Union prepared, compiled, issued, assembled, transferred,

     published, or otherwise reproduced consumer reports regarding Plaintiff as

     that term is defined in 15 USC 1681a.

  50.Such reports contained information about Plaintiff that was false, misleading,

     and inaccurate.

  51.Trans Union negligently failed to maintain and/or follow reasonable

     procedures to assure maximum possible accuracy of the information it

     reported to one or more third parties pertaining to Plaintiff, in violation of 15

     USC 1681e(b).

  52. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Trans

     Union negligently failed to conduct a reasonable reinvestigation as required

     by 15 U.S.C. 1681i.
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 11 of 13 PageID #: 11




  53.As a direct and proximate cause of Trans Union’s negligent failure to perform

     its duties under the FCRA, Plaintiff has suffered actual damages, mental

     anguish and suffering, humiliation, and embarrassment.

  54.Trans Union is liable to Plaintiff by reason of its violation of the FCRA in an

     amount to be determined by the trier fact together with his reasonable

     attorneys’ fees pursuant to 15 USC 1681o.

             WHEREFORE, PLAINTIFF PRAYS that this court grants him a

     judgment against Trans Union for damages, costs, interest, and attorneys’

     fees.

                                   COUNT VI

  WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                   BY TRANS UNION

  55.Plaintiff realleges the above paragraphs as if recited verbatim.

  56.Defendant Trans Union prepared, compiled, issued, assembled, transferred,

     published, and otherwise reproduced consumer reports regarding Plaintiff as

     that term is defined in 15 USC 1681a.

  57.Such reports contained information about Plaintiff that was false, misleading,

     and inaccurate.

  58.Trans Union willfully failed to maintain and/or follow reasonable procedures

     to assure maximum possible accuracy of the information that it reported to
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 12 of 13 PageID #: 12




     one or more third parties pertaining to Plaintiff, in violation of 15 USC

     1681e(b).

  59. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Trans

     Union willfully failed to conduct a reasonable reinvestigation as required by

     15 U.S.C. 1681i.

  60.As a direct and proximate cause of Trans Union’s willful failure to perform

     its duties under the FCRA, Plaintiff has suffered actual damages, mental

     anguish and suffering, humiliation, and embarrassment.

  61.Trans Union is liable to Plaintiff by reason of its violations of the FCRA in an

     amount to be determined by the trier of fact together with his reasonable

     attorneys’ fees pursuant to 15 USC 1681n.

           WHEREFORE, PLAINTIFF PRAYS that this court grants him a

     judgment against Defendant Trans Union for the greater of statutory or actual

     damages, plus punitive damages along with costs, interest, and reasonable

     attorneys’ fees.


                                JURY DEMAND

     Plaintiff hereby demands a trial by Jury.


     DATED: April 28, 2021

                                          By:/s/ Michael B. Halla
                                            Michael B. Halla, Esq.
Case 4:21-cv-00337-SDJ Document 1 Filed 04/28/21 Page 13 of 13 PageID #: 13




                                        Attorney at Law
                                        Texas State Bar No. 00793128
                                        187 Rolling Court,
                                        Lancaster, Texas 75146
                                        Telephone: (469) 518.0872
                                        Facsimile: (214) 540.9333
                                        email: mhalla@hallalawfirm.com
                                        Attorneys for Plaintiff,
                                        Geoffrey Bohanon
